While conceding breaches, the majority denies recovery therefor due to inadequacy of proof of damages flowing therefrom. Since I believe that there was substantial evidence of damages, upon which reasonable minds may reach different conclusions, I cannot agree with the majority's disposition of the breach of contract portion of this case.
Substantial evidence was introduced concerning business opportunities which Textron lost as a result of Nationwide's breaches. All of the voluminous testimony concerning the desirability, from Textron's standpoint, of having the computer in the hands of an end user cannot be dismissed by a simple reference to that part of the contract which required that Textron not unreasonably withhold its consent to later changes. There was ample testimony that the opportunity for future business is a major factor in the negotiation of such lease contracts, and one that is well known in the industry. Indeed, Nationwide's *Page 155 
earlier proposed sublease to Encore was rejected by Textron, and that rejection was apparently unhindered by the contractual provision concerning withholding of consent.
Likewise, there was substantial evidence in the case of economic benefit that was realized by other entities, and thus lost to Textron, that arose out of Nationwide's breaches.
Moreover, it seems to me that portions of the evidence which have been viewed as relating primarily to the tort claims are, in reality, also cognizable as proof of breach of contract damages. In many instances, claimed concealment by Nationwide, heretofore viewed as relating to tort claims, can just as well constitute proof of breach of contract damages. For instance, if Nationwide cannot sublease without approval of Textron, the process of gaining approval would necessitate advising Textron of the sublease. In other words, both proceeding without approval and proceeding without advising are contract breaches, subjecting Nationwide to liability to Textron for the monetary consequences of Textron's not taking certain more favorable actions which might have been available if Textron had known of the breaches.
I believe that the breach of contract portion of the judgment should be affirmed, so I dissent as to the majority's disposition of Nationwide's first assignment of error. I concur in the majority's disposition of Nationwide's second and third assignments of error. Further, I would overrule Nationwide's fourth and fifth assignments of error. As to Textron's appeal, I would sustain the first cross-assignment of error, overrule the second and fourth cross-assignments of error, and remand to the trial court for a decision on the issue of prejudgment interest.